department of the treasury internal_revenue_service release number release date legend org name of organization num ein number datel effective date date2 fiscal_year end of effective date jan uil person to contact identification_number contact telephone number in reply refer to te_ge review staff ein num last date for filing a petition with the tax_court org dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective date1 our adverse determination was made for the following reasons contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you failed to meet the requirements of sec_501 and sec_1 c -1 c because you were not operated exclusively for exempt purposes a part of your net_earnings inured to the benefit of private individuals and you participated in a political campaign on behalf of a candidate for public_office you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending date2 and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service local office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations schedule form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org year period ended legend org name of organization candidate candidate for office state name of state pres president of organization issues should the sec_501 c exemption ruling issued to the org be revoked because it engaged in political activities that are prohibited under sec_501p should the sec_501 exemption ruling issued to org be revoked because org failed to observe the record keeping and annual information returns filing_requirements provided in the code general statement of facts media exposure of org activities an examination of org was started due to media reports alleging political contributions were made using org’s grant funds a newspaper article dated aug stated that org made political contributions to candidate for office ’s successful campaign for state secretary of state using a state state grant the contributions were made through two individuals and two companies who received payments from org allegedly for construction related work and who then made contributions of nearly identical amounts to candidate for office s campaign the eo specialist obtained documents substantiating said statements the state awarded the grant to the org a nonprofit organization founded by pres is a candidate for office political ally and was _ to serve asian immigrants org’s president records provided to the eo specialist show that in may the state state grant to department of parks and recreation dpr released dollar_figure reimburse org for construction-related work after accepting minimal and inaccurate documentation that the work has been completed as required_by_law ofa dollar_figure the august article and an additional article dated april reported that the political contributions were made through the following intermediaries e recipient - received dollar_figure from org on and dollar_figure from org on kk k ko ' bo- exempt_organizations division of the internal_revenue_service department of the treasury - internal_revenue_service page -1- form 886-acev form_8 a name of taxpayer org explanation of items department of the treasury - internal_revenue_service year period ended schedule org on they contributed dollar_figure from org on he contributed dollar_figure to candidate for office ’s campaign he contributed dollar_figure on in a telephone interview he said he never performed any construction related work for the org recipient - received dollar_figure candidate for office ’s campaign on to recipient - received dollar_figure candidate for office ’s campaign on they contributed dollar_figure march to another candidates’s campaign for state superintendent of public instruction recipient received dollar_figure the engineer who provided the estimate the org submitted to state dpr to get the grant contributor contributed to candidate for office ’s campaign on recipient- received dollar_figure candidate for office ’s campaign on from org on he is the brother in-law of from org on he contributed dollar_figure to to in e e e e the eo specialist obtained documents substantiating the above transactions the state of state department of parks and recreation dpr opened an audit of the org and demanded proof that the dpr grant of dollar_figure was spent on costs associated with the construction of a community center the state auditors sought documentation over an extended period and president promised on several occasions to provide it-but failed to do so according to a grand jury testimony president promised to personally deliver the documents aug but did not show up a article dated aug stated that org rented a city owned property for dollar_figure year to provide space for its multilingual information services to immigrants a article dated april reported that president was charged with grand theft for diverting dollar_figure of taxpayer funds to candidate for office ’s campaign fund the criminal complaint was prepared by the state state attorney general’s a g office and the district attorney these charges were the first to come out of several federal state and local inquiries no evidence was found that candidate for office had knowledge of president’s scheme grand jury testimony indicates that president created and submitted a fraudulent invoice to the state dpr to receive the grant and that she later used the grant to reimburse people for their donations to candidate for office she used her own computer to turn an estimate from her engineer for future work on the org’s center into an invoice on president’s letterhead that was given to the state dpr for reimbursement grand jury testimony also indicates that president created false records k kk k form 886-a rrev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer org explanation of items year period ended department of the treasury - internal_revenue_service schedule supporting her use of the grant funds after investigations began about how the money was spent a contributor testified that president asked him to sign a false invoice purporting to document work he did for the org but he refused a newspaper article dated april reported that federal authorities seized of the unspent grant irs’ information_document_request dated october asked for org’s records a org director told the eo specialist that all the records had been turned in to the state attorney general’s office the irs requested a statute extension for year ending which is one of the years in which the alleged political contributions occurred in the absence of such statute extension the irs report is making use of public information about org ’s activities other findings of facts org teceived initial funding from the mayor’s office of community development mocd additional funding was provided by the department of children youth and year starting in year- or a total of their families dcyf which granted org dollar_figure to staff a referral hotline in july the board_of supervisors’ approximately dollar_figure of the org’s yearly funding on reserve pending a budget committee placed dollar_figure request for detailed information about the center’s operation these contributions and grants were reported on org’s returns the dollar_figure reported on form_990 grant from the dpr was not the head of dcyf said in a memo to the board_of supervisors that the center not only ‘provided information and referral via telephone line but also conducted outreach via community fairs radio announcements and visits to other nonprofit_organizations dcyf letter dated to org stated that the dcyf’s grant is cancelled and that org should cease all operations funded by dcyf grand jury testimony of contributor indicates that the center's board_of directors asked few questions about the center’s operations and received little information about the org’s financial transactions a president’s friend who incorporated the org and served as its cfo also helped president in her scheme contributor testified to the grand jury that contributor was eager to help her son’s political aspiration and that she told that to people she knew including org’s board friend said that hoped that if she helped candidate for kk ok grant income for year do not show the dollar_figure of org’s assets as of the assets do not show the substantial grant funds that were part department of the treasury - internal_revenue_service page -3- form 886-a rrev form_886 a department of the treasury - internal_revenue_service explanation of items schedule name of taxpayer org year period ended office ’s campaign he would endorse her sons run for the board_of supervisors friend helped her by talking contributor into making a political_contribution to candidate for office that would be reimbursed by prsident friend testified that president controlled org’s financial decisions and that she signed the checks he also said that he was not aware of important financial dealings such as the submittal of a falsified invoice to state dpr friend resigned after son lost in the elections organization and hierarchy org was incorporated under the state non-profit public benefit corporation law on aug it was organized for charitable and public purposes its articles’ specific purposes are a b c youth education services including but not limited to childcare youth employment training bilingual education services services to senior citizens including but not limited to housing and health care org’s bylaws provide that the officers would be a president a secretary and a chief financial officer section dollar_figure provides that the board can add other officers the bylaws give the directors authority to exercise all the corporate powers as stated below the activities of the corporation shall be managed and all corporate powers shall be exercised by or under the direction of the board in the exercise of his authority to supervise charitable organizations within the state on the state attorney_general a g petitioned the superior court state to dissolve it the org the petition describes the grant that dpr gave org in the amount of dollar_figure states that the grant funds were deposited to an account at bank from which political payments wete made finally the petition states that the community center had never been built the petition states that federal authorities have seized the funds remaining in the bank’s account but that the org had at least one other bank account in which org assets are held the petition states that the directors of the org retained the services of a tax preparer to prepare the org’s tax returns for calendar_year but that they failed to provide the tax preparer in grant funds as a with any records or information regarding the org’s receipt of dollar_figure result the tax_return for the org for calendar_year is materially inaccurate in that it understates corporate revenue by at least dollar_figure the petition states that org’s board elected to dissolve org on but that the board had not filed a certificate of election to voluntarily dissolve the corporation as required and had not retained an attorney for this purpose the petition states that the members of the board_of x kek kek org bylaws article v sec_5 a form 886-a ev department of the treasury p ty - internal_revenue_service page -4- schedule form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org year period ended directors of org at the time were president et al the petition also states that president had taken a leave of absence from the board ’ the petition states the org’s treasurer filed a statement for org- respondent on he stated that he had volunteered to serve as treasurer that org had no money and that it would rely on an attorney’s pro-bono help to wind-up its affairs at the present time the org has not been dissolved before the irs issued its exemption_letter on january that recognized org’s exempt status under sec_501 c and gave it an advance_ruling as a publicly_supported_organization undet sec_509 and sec_170 it requested that org expand its initial board that included three directors the irs recognized org’s exempt status after receiving org’s letter that said org had added two directors each of them signed a statement that read i name hereby state that i accept the position as board_of director for the org i further state that as a board_of director i will take an active part in the operation of the org after these two members were added the total board numbered five members and the officers were president and director- vice-president and director chief financial officer and director k ok ok of see see see and related correspondence department of the treasury - internal_revenue_service page -5- form 886-a cev department of the treasury - internal_revenue_service schedule form_886 a name of taxpayet org year period ended ‘ explanation of items a of ro se investigation of said media allegations of political activities at the present there is no information about any charges against org’s board by the a g ot the district attorney org’s internal investigation although the org’s board was asked on irs’ idr dated oct to describe any and all action that the board has taken in the matter including internal investigations and other actions no concrete information has been provided to show that the board undertook any_action besides contemplating dissolution of the organization state dept of parks and recreation audit auditor is an auditor for the state dept of parks and recreation she contacted president by phone on july regarding an audit auditor subsequently obtained org bank records auditors audit purpose was to verify that the product that was to be funded by the grant exists in response org did not show that the product exists namely org did not produce the plans and the specifications that the grant funded therefore the audit conclusion was that the org had to return the money to the state auditors’s recommendations were close the project upon the form 886-a crev page -6- department of the treasury - internal_revenue_service ‘ schedule form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org year period ended patticipant refund of dollar_figure interest earned on our money to the state ’ that amount is dollar_figure the grant amount plus irs’ audit finding org’s funds given to candidate for office ’s political campaign via intermediaries prior subsequent payment to candidate for office contributor received dollar_figure dollar_figure contributor received dollar_figure contibutor received dollar_figure contributor received dollar_figure contributori received dollar_figure date total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure candidate for office ’s action in response to said media allegations candidate for office returned the dollar_figure -_ contributions on his own initiative stated candidate for office returns an article dated aug by dollar_figure to state of state and wrote law a requirements for exemption under irc internal_revenue_code c wk ok ok department of the treasury - internal_revenue_service page -7- form 886-a crev form 886a department of the treasury - internal_revenue_service schedule name of taxpayer org year period ended explanation of items sec_501 exemption from tax on corporations certain trusts etc c corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is cattying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office final-reg tax-regs sec_1 c -1 c action organizations i an organization is not operated exclusively for one or more exempt purposes if it is an action_organization as defined in subdivisions ii iti or iv of this subparagraph final-reg tax-regs sec_1_501_c_3_-1 ii an organization 1s an action_organization if it participates or intervenes directly or indirectly in any political campaign on behalf of or in opposition to any candidate for public_office the term candidate for public_office means an individual who offers himself or is proposed by others as a contestant for an elective_public_office whether such office be national state or local activities which constitute participation or intervention in a political campaign on behalf of or in opposition to a candidate include but are not limited to the publication or distribution of written or printed statements or the making of oral statements on behalf of or in opposition to such a candidate in 858_f2d_876 2d cir cert_denied 490_us_1030 the court determined that the association did not qualify as an organization described in sec_501 because it participated or intervened in a political campaign the association’s disqualifying activity was the distribution of its ratings of candidates for elective judicial office as approved not approved or approved as highly qualified the tatings were made on the basis of a comparison of the candidate with ideal standards of competence ability and other qualities they did not involve comparisons with other candidates the court stated that although this activity was nonpartisan and in the public interest it nevertheless constituted participation or intervention in a political campaign and the association therefore did not qualify as an sec_501 organization b requirement to file annual information returns and provide information to irs in order to retain and support the organization’s exempt status sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe form 886-acrev department of the treasury - internal_revenue_service page -8- schedule form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org year period ended sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 a of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records requited by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire farther into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the ground that the organization had not established that it is observing the conditions required for the continuation of exempt status government position issue the government contends that org failed to meet the operational_test under regulations section sec_1_501_c_3_-1 because it participated in prohibited political activities that preclude exemption under sec_501 significant amounts were diverted from org’s form 886-a crev department of the treasury - internal_revenue_service page -9- form_886 a department of the treasury - internal_revenue_service explanation of items schedule name of taxpayer org year period ended accounts and wete paid over as political campaign donations through intermediaries without scrutiny and proper documentation showing they served legitimate public and charitable purposes therefore org’s exemption under sec_501 should be revoked taxpayer’s position the report’s findings were discussed by telephone with the org’s directors they promised to review the report promptly upon receiving it also an audit closing conference with eo examination could be arranged should the org officers notify the eo examination to this effect the draft report was presented to org on may the reply of rep dated stated it wishes that irs will wait until the court decides if the allegations against president’s are correct conclusion org has failed to meet the requirements of sec_501 and sec_1 c - d in that you failed to establish that you were operated exclusively for an exempt_purpose based on the above information your exempt status under sec_501 should be revoked form 886-a ev department of the treasury - internal_revenue_service page -10- department of the treasury internal_revenue_service tax_exempt_and_government_entities_division org taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to publication also includes appeal an internal_revenue_service irs decision information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at local taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f
